DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 18, 20, 22, 26, 27, 30, 31, 33, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (Pub. No. US 2016/0274375 A1; hereafter Park).
 	Regarding claim 11, Park discloses a lens driving device comprising: a base (see Park Fig. 2, item 210); a housing disposed on the base (see Park Fig. 2, item 140); a bobbin disposed in the housing (see Park Fig. 2, item 110); a first coil disposed on the bobbin (see Park Fig. 2, item 120); a magnet disposed on the housing and facing the first coil (see Park Fig. 2, item 130); a substrate disposed on the base and comprising a second coil facing the magnet (see Park Fig. 2, item 250); an upper elastic member coupled to an upper surface of the bobbin and an upper surface of the housing (see Park Fig. 2, item 150); a lower elastic member coupled to a lower surface of the bobbin and a lower surface of the housing (see Park Fig. 2, item 160); a sensing magnet disposed on the bobbin (see Park paragraph [0102] “The separate sensing magnet may be mounted on the bobbin 110”); a sensor substrate disposed on the housing (see Park Fig. 2, item 180); and a sensor disposed on the sensor substrate and configured to sense the sensing magnet (see Park Fig. 2, item 170), wherein the lower elastic member comprises a first coupling portion coupled to the lower surface of the bobbin, a second coupling portion coupled to the lower surface of the housing, a first connecting portion connecting the first coupling portion and the second coupling portion (see Park Fig. 11, item 160 and paragraphs [0156]-[0159]), and a second connecting portion extending from the second coupling portion and coupled to the substrate, and wherein the lower elastic member electrically connects the sensor substrate and the substrate (see Park paragraphs [0167] and [0089]).

Regarding claim 18, Park discloses the lens driving device of claim 11, wherein the second connecting portion supports a movement of the housing in a direction perpendicular to an optical axis (see Park paragraph [0133] “The upper elastic member 150 and the lower elastic member 160 elastically support the bobbin 110. The support members 220 may support the housing 140 so as to be movable relative to the base 210 in the direction perpendicular to the optical axis”).  

 	Regarding claim 20, Park discloses the lens driving device of claim 11, wherein the substrate comprises a first substrate disposed on the base and a second substrate disposed on the first substrate and comprising the second coil (see Park Fig. 2, items 210, 230, and 250).  

 	Regarding claim 22, Park discloses the lens driving device of claim 11, wherein the lower elastic member is not overlapped with the upper elastic member in a direction perpendicular to an optical axis (see Park Fig. 2, items 150 and 160).  

Regarding claim 26, Park discloses a lens driving device comprising: a base; a housing disposed on the base; a bobbin disposed in the housing; a first coil disposed on the bobbin; a magnet disposed on the housing and facing the first coil; a first substrate disposed on the base and comprising a second coil facing the magnet (see Park Fig. 2, items 110-140, 210, and 230); an upper elastic member coupled to an upper surface of the bobbin and an upper surface of the housing (see Park Fig. 2, item 150);  a lower elastic member coupled to a lower surface of the bobbin and a lower surface of the housing (see Park Fig. 2, item 160); and a second substrate disposed on the housing (see Park Fig. 2, item 180), wherein the lower elastic member comprises a first coupling portion coupled to the lower surface of the bobbin, a second coupling portion coupled to the lower surface of the housing, a first connecting portion connecting the first coupling portion and the second coupling portion (see Park Fig. 11, item 160 and paragraphs [0156]-[0159]), and a second connecting portion extending from the second coupling portion and coupled to the first substrate, and wherein the lower elastic member electrically connects the first substrate and the second substrate (see Park paragraphs [0167] and [0089]).

 Regrading claim 27, Park discloses the lens driving device of claim 26, wherein the lower elastic member is configured to support a movement of the housing in a direction perpendicular to an optical axis (see Park paragraph [0133] “The upper elastic member 150 and the lower elastic member 160 elastically support the bobbin 110. The support members 220 may support the housing 140 so as to be movable relative to the base 210 in the direction perpendicular to the optical axis”).  
  
 	Regarding claim 30, Park discloses a lens driving device comprising: a base; a housing disposed on the base; a bobbin disposed in the housing; a first coil disposed on the bobbin; a magnet disposed on the housing and facing the first coil; a first substrate disposed on the base and comprising a second coil facing the magnet (see Park Fig. 2, items 110-140, 210, and 230); an upper elastic member coupled to an upper surface of the bobbin and an upper surface of the housing (see Park Fig. 2, item 150);  a lower elastic member coupled to a lower surface of the bobbin and a lower surface of the housing (see Park Fig. 2, item 160); a sensing magnet disposed on the bobbin (see Park paragraph [0102] “The separate sensing magnet may be mounted on the bobbin 110”); a second substrate disposed on the housing (see Park Fig. 2, item 180), and a sensor disposed on the second substrate and configured to sense the sensing magnet (see Park Fig. 2, item 170), wherein the lower elastic member comprises a first coupling portion coupled to the lower surface of the bobbin, a second coupling portion coupled to the lower surface of the housing, a first connecting portion connecting the first coupling portion and the second coupling portion (see Park Fig. 11, item 160 and paragraphs [0156]-[0159]), and a second connecting portion extending from the second coupling portion and coupled to the first substrate, and wherein the lower elastic member electrically connects the first substrate and the second substrate (see Park paragraphs [0167] and [0089]).

Regarding claim 31, Park discloses the lens driving device of claim 11, wherein the lower elastic member comprises four lower elastic members spaced apart from each other (see Park Fig. 2, item 160, which shows four separate curved sections of the lower elastic member).

Regarding claim 33, Park discloses the lens driving device of claim 11, wherein the lower elastic member is spaced apart from the upper elastic member (see Park Fig. 2, items 150 and 160).  

 	Regarding claim 34, Park discloses the lens driving device of claim 26, comprising a sensor disposed on the second substrate and configured to sense a movement of the bobbin (see Park Fig. 2, item 170).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14, 17, 18, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park.
 Regarding claim 23, Park discloses the lens driving device of claim 11, wherein the upper elastic member comprises two upper elastic members (see Park Fig. 12, items 150-1 to 150-4), wherein the sensor substrate comprises two upper terminals disposed on an upper portion of the sensor substrate (see Park Fig. 4, items 181-1 to 181-4 and paragraph [0099] “The circuit pattern of the sensor board 180 may be formed on the body 182 of the sensor board 180, and may electrically connect the first position sensor 170 and the elastic member contact portions 184-1 to 184-4 to each other”), and wherein the two upper elastic members electrically connect the first coil and the two upper terminals of the sensor substrate (While not explicitly recited, Park discloses that ““The first position sensor 170 may be electrically connected to at least one of the upper elastic member 150 and the lower elastic member 160” see paragraph [0089] emphasis added. It would therefore have been obvious that “at least one” implies that the substrate could be connected to both the upper and lower elastic members.).  

 	Regarding claim 24, Park discloses a camera module comprising: a printed circuit board (see Park Fig. 2, item 250); an image sensor disposed on the printed circuit board (see Park Fig. 16, item 800, while Park does not specifically state that the circuit board is a printed circuit board, it would have been obvious to one having ordinary skill in the art  to utilize a printed circuit board in order to make use of readily available and well known circuit board manufacturing technology to produce the circuit board discussed in Park.); a lens driving device of claim 11 (see rejection of claim 11); and a lens coupled to the bobbin of the lens driving device (see Park Fig. 16, item 400).  

 Regarding claim 25, Park discloses an optical apparatus comprising a camera module of claim 24 (see Park Fig. 16, item 200).  

 	Regarding claims 12-15, 17, and 18, Park discloses the lens driving device of claim 11, and also discloses that and the second-first connecting portion connects the first corner of the housing and the first corner of the substrate, the second-second connecting portion connects the second corner of the housing and the second corner of the substrate (see Park paragraph [0167]).
However Park does not specifically disclose that the second connecting portion comprises second-first and second-third connecting portions opposite to each other, and second-second and second-fourth connecting portions opposite to each other, wherein the second-first and second-third connecting portions are disposed on a first axis perpendicular to an optical axis, and wherein the second-second and second-fourth connecting portions are disposed on a second axis perpendicular to the optical axis and the first axis; wherein the second-first, second-second, second-third, and second-fourth connecting portions are connected to four corners of the substrate, respectively; wherein the second-first connecting portion and the second-third connecting portion are symmetrical each other with respective to the optical axis, and wherein the second-second connecting portion and the second- fourth connecting portion are symmetrical each other with respective to the optical axis; wherein the substrate comprises first to fourth corners, wherein the housing comprises a first corner corresponding to the first corner of the substrate, a second corner corresponding to the second corner of the substrate, a third corner corresponding to the third corner of the substrate, and a fourth corner corresponding to the fourth corner of the substrate, and wherein the second-first connecting portion connects the first corner of the housing and the first corner of the substrate, the second-second connecting portion connects the second corner of the housing and the second corner of the substrate, the  second-third connecting portion connects the third corner of the housing and the third corner of the substrate, and the second-fourth connecting portion connects the fourth corner of the housing and the fourth corner of the substrate; and wherein the second connecting portion comprises a curved shape formed by bending at least twice.  
 	Park does disclose that the upper elastic member comprises second-first and second-third connecting portions opposite to each other (see Park Fig. 12, items 520a, 520b, 530a, and 530b and the corresponding structure on the opposite side of the optical axis), and second-second and second-fourth connecting portions opposite to each other (see Park Fig. 12, items 570a, 570b, 580a, and 580b and the corresponding structure on the opposite side of the optical axis), wherein the second-first and second-third connecting portions are disposed on a first axis perpendicular to an optical axis (see Park Fig. 12, items 530a, for example. While offset from axis 501 in the figure, a different axis can be selected such that item 530a lies on an axis perpendicular to the optical axis), and wherein the second-second and second-fourth connecting portions are disposed on a second axis perpendicular to the optical axis and the first axis (see Park Fig. 12, item 570a, for example. If the axes 501 and 502 were rotated, they would remain perpendicular and have the connecting portions lie on the axes); wherein the second-first, second-second, second-third, and second-fourth connecting portions are connected to four corners of the device, respectively; wherein the second-first connecting portion and the second-third connecting portion are symmetrical each other with respective to the optical axis (see Park Fig. 12 which shows that the positioning of the corner connecters are symmetric about the optical axis), and wherein the second-second connecting portion and the second- fourth connecting portion are symmetrical each other with respective to the optical axis (see Park Fig. 12 which shows that the positioning of the corner connecters are symmetric about the optical axis); wherein the substrate comprises first to fourth corners (see Park Fig. 2, item 230), wherein the housing comprises a first corner corresponding to the first corner of the substrate, a second corner corresponding to the second corner of the substrate, a third corner corresponding to the third corner of the substrate, and a fourth corner corresponding to the fourth corner of the substrate (see Park Fig. 2, item 140); wherein the second-first connecting portion connects the first corner of the housing and the first corner of the substrate, the second-second connecting portion connects the second corner of the housing and the second corner of the substrate the second-third connecting portion connects the third corner of the housing and the third corner of the substrate, and the second-fourth connecting portion connects the fourth corner of the housing and the fourth corner of the substrate (see Park Figs. 11, 12, and 14 which show the connections at the corners of the housing and the substrate); and wherein the second connecting portion comprises a curved shape formed by bending at least twice (see Park Fig. 12, item 530a which shows at least two bends).
	Park therefore discloses that such connections were well known in the art at the time the invention was filed to connect the housing and the substrate through the elastic member. Park saves on wiring by piggybacking off of the structure of the upper elastic member to provide the connections (see Park paragraph [0167] which discloses that to connect the substrate to the lower elastic member it first goes up to the upper elastic member, then across and back down to the substrate. Furthermore, Park discloses that it is possible to connect the second substrate vie the lower elastic member, and that the second substrate has four connection portions (see Park paragraph [0089]). It would therefore have been well within the purview and obvious to one having ordinary skill in the art to copy the four-corner connections of the upper elastic member on the lower elastic member in order to simplify the connections as direct-connections (instead of the indirect connection through the upper elastic member), and to enable four connections as called for in the case where the lower elastic portion is utilized to electrically connect the second substrate.

 	Regarding claim 32, Park discloses the lens driving device of claim 31, wherein the sensor substrate comprises four terminals disposed on a portion of the sensor substrate (see Park Fig. 4, items 181-1 thru 181-4).
Park does not disclose that the contacts are on the lower portion of the sensor substrate, or that the four lower elastic members electrically connect the substrate and the four lower terminals of the sensor substrate.
As discussed above, it would have been obvious to provide four contacts on the lower elastic member in order to electrically connect to the sensor substrate, as suggested in Park paragraph [0089]. Furthermore, mere rearrangement of parts is deemed well within the purview of the ordinary workman in the art (see MPEP 2144.04(VI)(C)). It would have been obvious to rearrange the contacts on the sensor substrate to the lower portion in order to minimize the wiring distance required in order to connect the lower elastic member and the sensor substrate.

 	Regrading claim 35, Park discloses the lens driving device of claim 26, wherein the second connecting portion comprises second-first and second-third connecting portions opposite to each other (see Park Fig. 11, items 220-6 and 220-8), but does not disclose second-second and second-fourth connecting portions opposite to each other, and wherein the second-first, second-second, second-third and second-fourth connecting portions are connected to four corners of the first substrate, respectively.
	As discussed with respect to claims 12-17, above Park discloses that such connections were well known in the art at the time the invention was filed to connect the housing and the substrate through the upper elastic member. It would therefore have been well within the purview and obvious to one having ordinary skill in the art to copy the four-corner connections of the upper elastic member on the lower elastic member in order to simplify the connections as direct-connections (instead of the indirect connection through the upper elastic member), and to enable four connections as called for in the case where the lower elastic portion is utilized to electrically connect the second substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        10/14/2022